Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending
Claims 4-6 are withdrawn 
Claim 7 is new 
Claim 1 has been amended
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 2007/0051390 (US’390) in view of Bates et al. US 2011/0135534 (US’534) and evidenced by or alternatively further in view of Lukac et al. US2017/0036253 (US’253).

Regarding claim 1, US’390 teaches a method of cleaning a filter component (abstract). US’390 further teaches The present invention relates to the cleaning of filter assemblies and parts thereof (hereinafter referred to collectively as "filter components" for convenience) contaminated with a residue deposit thereon which may, for example be blocking or partially blocking the filter component thus impairing performance. The component may, for example, be one that has been used in the filtration of molten polymers, e.g. polyesters, such that the deposited residue that needs to be removed is fillers and catalyst residues, which may for example be incorporated in a solidified polymer residue (para. 1). Whilst the present invention is very effective for removing substantial amounts of contaminant residues from filter components, it may in some instances also be appropriate to effect a final step of ultrasonic cleaning (using standard techniques) (generating a shock wave) for final removal of residues (filler adhered) (para. 47). On examination of the stack, it was seen that there was a thin coating of polymer on some of the filter disks. The stack was dismantled into individual filter discs and they were further processed through ultrasonic tanks (generating a shock wave, bringing the shock wave into contact with a filter to which a filler adhered) and spray washing (para. 110). Therefore, US’390 teaches a method for cleaning a filter, comprising the steps of: generating a shock wave; and bringing the shock wave into contact with a filter to which a filler adhered, wherein in the shock wave contacting step.

US’390 does not teach a pressure applied to the filter by the shock wave is 0.07 MPa or more, wherein the shock wave is a wave of pressure change that travels at a speed exceeding the sonic speed.

US’534 teaches a method of cleaning a surface by applying highly propagating ultrasonic energy to said surface, the method comprises immersing at least a portion of the surface into a fluid, wherein said fluid is in contact with an highly propagating ultrasonic energy emitting assembly; and emitting highly propagating ultrasonic energy from the assembly into the fluid to generate cavitation at the surface thereby cleaning said surface (abstract). US’534 further teaches for example, the surface may be the filters (para.86). While not being limited by theory it is generally held that highly propagating zo ultrasonic energy cleans and kills microorganisms via generating cavitation and generating heat. Cavitation comprises the repeated formation and implosion of microscopic bubbles. The implosion generates high-pressure shock waves (the shock wave is a wave of pressure change) and high temperatures near the site of the implosion (para. 100). It is believed that the application of highly propagating ultrasonic energy generates cavitation and thus shock waves which facilitate penetration of fluid or liquid into a surface. These shock waves combined with locally generated heat at the surface result in the removal of deposits at the surface and also penetrate into the surface to kill microorganisms. The cavitation produced by the ultrasonic energy may also be used to activate specific chemistry (e.g. heat-activated bleach) and hence significantly improve cleaning and disinfection. In addition the application of highly propagating ultrasonic energy can drive fluid components, such as sanitizing agents into the surface to which the ultrasonic energy is applies (para. 101). US’534 considers high pressure to be 680 (0.68MPa) to 2684 kPa (2.68 MPa) (para. 5). Therefore, US’534 teaches that high pressure shock waves are created in ultrasonic cleaning, and when using this method for cleaning a filter, the high pressure of the shock wave can facilitate penetration of fluid or liquid into a surface and locally generated heat at the surface result in the removal of deposits at the surface and also penetrate into the surface. As a result US’534 teaches the pressure generated by the shock wave should be as high as 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’390 to include a pressure applied to the filter by the shock wave is 0.07 MPa or more, wherein the shock wave is a wave of pressure change that travels at a speed because US’534 teaches that high pressure ultrasonic cleaning of a filter creates high pressure, 0.68MPa to 2.68 MPa shockwaves that can facilitate penetration of fluid or liquid into a surface and locally generated heat at the surface resulting in the removal of deposits at the surface and also penetrate into the surface and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

The modified methodUS’390 does not teach the wave of pressure change travels at a speed exceeding the sonic speed.

However, US’253 teaches a cleaning system configured for cleaning of cavities filled with a liquid, including fragmentation, debridement, material removal, irrigation, disinfection, and decontamination (abstract). US’253 further teaches the principle lying behind cavitation phenomena is the difference in compressibility between a gas and a liquid. The volume of liquid hardly changes in response to a variation in pressure, whereas the volume of the gaseous interior of a bubble can change dramatically. Any contraction or expansion of the bubble is inevitably accompanied by a displacement of an equal volume of the much denser surrounding liquid. As a result, strong bubble's a speed exceeding the sonic speed), and interact disruptively with the surrounding environment (e.g., cavity walls). These waves are not only very effective in removing any contamination from the cavity surfaces but can also kill bacteria, leading to a partial or complete disinfection of the treated cavity (para. 6). Therefore, US’253 teaches that the shock waves generated from cavitation necessarily travel at a speed exceeding the sonic speed. Alternatively, US’253 teaches that shock wavers generated by cavitation traveling at a speed exceeding the sonic speed are very effective in removing any contamination from the cavity surfaces.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’390 to include the wave of pressure change travels at a speed exceeding the sonic speed because US’253 teaches that shock wavers generated by cavitation traveling at a speed exceeding the sonic speed are very effective in removing any contamination from surfaces and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.


Regarding claim 2, the modified method of US’390 teaches the filter cleaning method of claim 1. US’390 further teaches the stack was dismantled into individual filter the shock wave is brought into contact with the filter under water) and spray washing (para. 110). Therefore US’390 further teaches wherein in the shock wave contacting step, the shock wave is brought into contact with the filter under water.

Regarding claim 3, the modified method of US’390 teaches the filter cleaning method of claim 1. US’390 further teaches the invention is particularly useful for the cleaning of filter components (e.g. filter elements) which have been used for the filtration of molten polymers (e.g. thermoplastics), which may for example incorporate fillers such as barium sulphate or titanium dioxide (para.42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US’390 in view of US’534, evidenced by or alternatively further in view of US’253 as applied to claim 1 above, and further evidenced by Fry US 6,755,821 (US’821).

Regarding claim 7, the modified method of US’390 teaches the filter cleaning method of claim 1. US’390 is silent about wherein the shock wave is generated by explosion. However, the process of generating the shock wave by cavitation includes explosive forces (explosion). This is further evidenced by US’821 teaches who teaches cavitation can be induced in a liquid-rich environment like tissue. An opening or cavity can be created in a fluid by thermal vaporization or an rapid movement of a solid through the liquid (such as explosive expansion of a gas bubble formed in the tissue). When energy is focused into a small area of a liquid in a short time, e.g., <1 ms, the temperature can rapidly rise above boiling temperature and vapor is formed. Typically, explosive vapor bubble will be created, rapidly expanding to equalize the internal bubble pressure to ambient pressures (col. 2 line 25-65). Therefore, the process of forming the shock wave by cavitation includes the shock wave is generated by explosion.

Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding the speed of the shock wave has changed the scope of claim 1, and as a result, the 103 rejection of claim 1 as stated in the non-final office action mailed 1-19-21 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’390 in view of US’534 evidenced by or alternatively further in view of US’253 which includes both the rejection of claim 1 as stated in the non-final office action mailed 1-19-21 and additional discussion regarding the teachings of US’253 relating to the features added to claim 1.

Response to Arguments
Applicant's arguments filed 4-13-21 have been fully considered but they are not persuasive.
Applicants arguments that “Norris and Bates, even if combined, do not suggest the invention of claim 1 or the advantages it provides”, “Nothing in the art of record suggests that Norris' decompression of the vessel generates a shock wave” and that “Bates provides no reason for one of ordinary skill to modify Norris for shock wave a speed exceeding the sonic speed and that the shock waves are very effective in removing any contamination from surface to be cleaned.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIN F BERGNER/Examiner, Art Unit 1713